Citation Nr: 1115910	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-41 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St Paul, Minnesota.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing held in St. Paul, Minnesota in October 2010.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran has tinnitus that is likely related to his military service.


CONCLUSION OF LAW

The Veteran has tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current tinnitus is related to acoustic trauma he experienced while on active duty.  He testified at his 2010 Board hearing that he has experienced intermittent tinnitus since service until the present time.  The Veteran stated that he was regularly exposed to loud noises from artillery fire while serving in Vietnam, and while at Fort Sill assigned to the 3rd Howitzer Battalion, 30th Artillery, which was a 155-millimeter self-propelled Howitzer battalion.  The Veteran reported that he would go out into the field and fire guns and noted that he was around this artillery noise without hearing protection.  The Veteran also described being involved in fire power demonstrations that were conducted at Fort Sill.  He reported that he would sit in a jeep filled with various projectiles, powder bags, and missiles and fire the artillery to an audience of VIP guests.  See October 2010 Board hearing.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge from service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, service treatment records (STRs) fail to document findings or complaints related to tinnitus.  Nevertheless, laws and regulations do not require in-service complaints of or treatment for tinnitus in order to establish service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).  During his October 2010 Board hearing, the Veteran reported that he had noise exposure from artillery fire during his active duty service.  The Veteran is competent to describe his in-service exposure to loud noises and the onset of his tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Although at a June 2008 VA audiological examination the VA examiner stated that the Veteran denied ringing, buzzing and humming of the ears, the Veteran has described his tinnitus as intermittent, noting that he has experienced tinnitus intermittently ever since his in-service exposure to acoustic trauma.  As such, the Board accepts the Veteran's testimony regarding in-service noise exposure, and the onset of his tinnitus as credible.

In light of the credible testimony establishing that the Veteran was exposed to excessive noise in service, that he began experiencing tinnitus in service, and that he has continued to experience tinnitus intermittently since his release from active duty, the Board finds that the evidence, at a minimum, gives rise to a reasonable doubt regarding service origin.  As such, the benefit-of-the-doubt doctrine may be favorably applied and service connection for tinnitus granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is granted.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


